Title: Tully No. I, [23 August 1794]
From: “Tully”,Hamilton, Alexander
To: 



[Philadelphia, August 23, 1794]

For the American Daily Advertiser.
To the People of the United States.
Letter I.
It has from the first establishment of your present constitution been predicted, that every occasion of serious embarrassment which should occur in the affairs of the government—every misfortune which it should experience, whether produced from its own faults or mistakes, or from other causes, would be the signal of an attempt to overthrow it, or to lay the foundation of its overthrow, by defeating the exercise of constitutional and necessary authorities. The disturbances which have recently broken out in the western counties of Pennsylvania furnish an occasion of this sort. It remains to see whether the prediction which has been quoted, proceeded from an unfounded jealousy excited by partial differences of opinion, or was a just inference from causes inherent in the structure of our political institutions. Every virtuous man, every good citizen, and especially Every True Republican must fervently pray, that the issue may confound and not confirm so ill omened a prediction.
Your firm attachment to the government you have established cannot be doubted.
If a proof of this were wanting to animate the confidence of your public agents, it would be sufficient to remark, that as often as any attempt to counteract its measures appear, it is carefully prepared by strong professions of friendship to the government, and disavowals of any intention to injure it. This can only result from a conviction, that the government carries with it your affections; and that an attack upon it to be successful, must veil the stroke under appearances of good will.
It is therefore very important that You should clearly discern in the present instance, the shape in which a design of turning the existing insurrection to the prejudice of the government would naturally assume. Thus guarded, you will more readily discover and more easily shun the artful snare which may be laid to entangle your feelings and your judgment, and will be the less apt to be misled from the path by which alone you can give security and permanency to the blessings you enjoy, and can avoid the incalculable mischiefs incident to a subversion of the just and necessary authority of the laws.
The design alluded to, if it shall be entertained, would not appear in an open justification of the principles or conduct of the insurgents, or in a direct dissuasion from the support of the government. These methods would produce general indignation and defeat the object. It is too absurd and shocking a position to be directly maintained, that forcible resistance by a sixtieth part of the community to the representative will of the Whole, and its constitutional laws expressed by that will, and acquiesced in by the people at large, is justifiable or even excusable. It is a position too untenable and disgustful to be directly advocated—that the government ought not be supported in exertions to establish the authority of the laws against a resistance so incapable of justification or excuse.

The adversaries of good order in every country have too great a share of cunning, too exact a knowledge of the human heart, to pursue so unpromising a cause. Those among us would take upon the present occasion one far more artful, and consequently far more dangerous.
They would unite with good citizens, and perhaps be among the loudest in condemning the disorderly conduct of the insurgents. They would agree that it is utterly unjustifiable, contrary to the vital principle of republican government, and of the most dangerous tendency—But they would, at the same time, slily add, that excise laws are pernicious things, very hostile to liberty, (or perhaps they might more smoothly lament that the government had been imprudent enough to pass laws so contrary to the genius of a free people) and they would still more cautiously hint that it is enough for those who disapprove of such laws to submit to them—too much to expect their aid in enforcing them upon others. They would be apt to intimate further, that there is reason to believe that the Executive has been to blame, sometimes by too much forbearance, encouraging the hope that laws would not be enforced, at other times in provoking violence by severe and irritating measures; and they would generally remark, with an affectation of moderation and prudence, that the case is to be lamented, but difficult to be remedied; that a trial of force would be delicate and dangerous; that there is no forseeing how or where it would end; that it is perhaps better to temporize, and by mild means to allay the ferment and afterwards to remove the cause by repealing the exceptionable laws. They would probably also propose, by anticipation of and in concert with the views of the insurgents, plans of procrastination. They would say, if force must finally be resorted to let it not be till after Congress have been consulted, who, if they think fit to persist in continuing the laws, can make additional provisions for enforcing their execution. This too, they would argue, will afford an opportunity for the public sense to be better known, which (if ascertained to be in favor of the laws) will give the government a greater assurance of success in measures of coercion.
By these means, artfully calculated to divert Your attention from the true question to be decided, to combat by prejudices against a particular system, a just sense of the criminality and danger of violent resistance to the laws; to oppose the suggestion of misconduct on the part of government to the fact of misconduct on the part of the insurgents; to foster the spirit of indolence and procrastination natural to the human mind, as an obstacle to the vigor and exertion which so alarming an attack upon the fundamental principles of public and private security demands; to distract Your opinion on the course proper to be pursued, and consequently on the propriety of the measures which may be pursued. They would expect (I say) by these and similar means, equally insidious and pernicious, to abate Your just indignation at the daring affront which has been offered to Your authority and Your zeal for the maintenance and support of the laws to prevent a competent force, if force is finally called forth, from complying with the call—and thus to leave the government of the Union in the prostrate condition of seeing the laws trampled under foot by an unprincipled combination of a small portion of the community, habitually disobedient to laws, and itself destitute of the necessary aid for vindicating their authority.
Virtuous and enlightened citizens of a now happy country! ye could not be the dupes of artifices so detestable, of a scheme so fatal; ye cannot be insensible to the destructive consequences with which it would be pregnant; ye cannot but remember that the government is Your Own work—that those who administer it are but your temporary agents; that You are called upon not to support their power, But Your Own Power. And you will not fail to do what your rights, your best interests, your character as a people, your security as members of society conspire to demand of you.

Tully

